Order filed September 25, 2018.




                                        In The

                      Fourteenth Court of Appeals
                                      ____________

                                 NO. 14-18-00356-CV
                                      ____________

                IN RE SUN COAST RESOURCES, INC., Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                                125th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2017-08016

                                       ORDER

      On May 4, 2018, this court entered an order staying all trial court proceedings
“until a final decision by this court on relator’s petition for writ of mandamus, or
until further order of this court.”
      On May 10, 2018, this court entered an order lifting the stay “to the limited
extent of allowing the trial court to consider and rule on any requests by any party
to reconsider, modify, or vacate, in part or in full, the trial court’s April 18, 2018
order at issue in this mandamus proceeding.”

      Subsequently, at the parties’ request, this court entered an additional order on
May 16, 2018, modifying its May 10, 2018 order. The court’s May 16, 2018 order
again lifted the stay, in part, only to permit the trial court to consider and rule upon
issues set for hearing on May 25, 2018, including the potential designation of
responsible third parties, and real parties-in-interest’s motion to compel discovery.
In both the May 10 and May 16, 2018 orders, this court ordered “[a]ll other trial
court proceedings remain stayed.”

      Relator has filed a “motion to order trial court to reschedule October 1, 2018
trial setting,” which this court construes as a motion to enforce our stay orders.
Pending this court’s consideration of relator’s motion and the mandamus petition,
we ORDER relator to file a supplemental mandamus record containing certified or
sworn copies of any orders or notices signed or issued by the trial court that relator
contends violate(s) our stay orders. Relator may, but is not required to, include in
the supplemental record any reporter’s record of the docket call proceedings
represented to have occurred on September 21, 2018. The supplemental mandamus
record shall be filed in our court by 5:00 p.m. September 27, 2018. Further, all
proceedings, including proceedings incident to trial, in trial court cause number
2017-08016, Jodi Oliver et. al. v. Sun Coast Resources, remain STAYED until a
final decision by this court on relator’s petition for writ of mandamus, or until further
order of this court.
                                           PER CURIAM


Panel consists of Justices Donovan, Brown, and Jewell